DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	The Preliminary Amendments filed on November 21, 2019, April 12, 2022 and August 16, 2022, have been received and entered.





3.	Applicant’s election without traverse of Group I (claims 1-17 with species), is acknowledged. 




Claim Disposition

4.	Claims 1-35 are pending. Claims 1-17 are under examination. Claims 18-35 are withdrawn from further consideration pursuant to 37 CFR 1.12(b), as being drawn to anon-elected invention, there being no allowable generic or linking claim.




	
Information Disclosure Statement

5.	The Information Disclosure Statements filed on April 27, 2022 and November 21, 2019, have been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action



Drawings

6.	The Drawings filed on November 21, 2019, have been accepted by the examiner.

Specification Objections

7.	The specification is objected to for the following informalities:
	The specification is also objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01. See pages 6-7 and 31, for example.  It is suggested that http:// is deleted.
	The specification is objected to because the sequence notation is improper throughout the disclosure, see “SEQ ID NO: or SEQ ID NO.”, throughout the specification which should be “SEQ ID NO:”.
	Appropriate correction is required.




	Sequence Compliance

8.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR1.821 through 1.825; applicant's attention is directed to the final rule making notice published at 55 FR 18230 (May 1, 1990), and 1114 OG 29 (May 15, 1990). To be in compliance, applicant is required to identify all amino acid sequences of at least 4 L-amino acids and at least 10 nucleotides by a sequence identifier, i.e., "SEQ ID NO:".  The specification discloses sequences that have not been identified by a sequence identifier, see for example, page 11, line 18, page 14, line 7, page 21 and pages 37-42; Tables 1, 3, 4, 6 and 8; FIG. 1 and Example 6. If these sequences have not been disclosed in the computer readable form of the sequence listing and the paper copy thereof, applicant must provide a computer readable form of the "Sequence Listing" including these sequences, a paper copy of the "Sequence Listing", as well as an amendment directing its entry into the specification, and a statement that the content of the paper and computer readable form copies are the same and, where applicable, include no new matter as required by 37 CFR 1.821(e) or 1.821(f) or 1.821(g) or 1.821(b) or 1.825(d). 



Claim Objections

9.	 Claims 1-17 are objected to for the following informalities:
For clarity and precision of claim language it is suggested that claim 1 is amended to read, “A recombinant protein comprising a functional polypeptide and[[,]] linked to the N-terminus of [[said functional]] the polypeptide, an N-terminal spacer having a length [[such that]] wherein the number of amino acid residues between a signal peptide cleaving site and an N- terminus proximal structural unit of [[said functional]] the polypeptide is 14-24 amino acids. The dependent claims hereto are included with similar language.
For clarity and precision of language it is suggested that claim 2 is amended to read, “A recombinant protein comprising an immunoglobulin-binding polypeptide and[[,]] linked to the N-terminus of [[said]] the immunoglobulin-binding polypeptide, an N- terminal spacer having a length [[such that]] wherein the number of amino acid residues between a signal peptide cleaving site and an N-terminus proximal structural unit of [[said functional]] the polypeptide is 14-24 amino acids.
For clarity it is suggested that claim 7 is amended to read, “A recombinant protein comprising a functional or immunoglobulin-binding polypeptide and[[,]] linked to the N-terminus of [[said]] the functional or immunoglobulin-binding polypeptide, an N-terminal spacer comprising an amino acid sequence having at least 80% sequence identity to [[, or being defined by,]] an amino acid sequence selected from the group consisting of SEQ ID NOS[[.]]: 16-18, 29-30, 33-40, 43-45 and 47”. The dependent claims are also included in this objection due to similar language.
Claim 9 is objected to because the organism name is not italicized. For clarity it is suggested that the term ‘derived’ is replaced with ‘obtained’.
Appropriate correction is required.






Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


10.	Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to “a recombinant protein comprising a functional polypeptide and linked to the N-terminus of the functional polypeptide and having a N-terminal spacer…” (see claims 1-2 and 7 for example). The claimed invention as set forth in claims 1-2 are completely devoid of any structural limitations for the recombinant protein, functional polypeptide and the ‘N-terminus proximal structural unit’. It is noted that claim 7 has a partial structure, however, it does not rectify the missing information in claims 1 and 2 which are independent. In addition, all  the claims are devoid of any functional limitation. Therefore, no correlation is made between structure and function for the protein, the polypeptide or spacer (some structures recited are already truncated structures). The claimed invention as a whole encompasses a large variable genus of structures and lacks functional limitation. The dependent claims hereto do not rectify the missing information. The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. In addition, critical information is missing from for example, claim 10 to achieve an alkali-stabilized Fc-binding domain, thus the claimed invention is not adequately described.
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-2 are not clearly defined, thus indefinite. Claim 1 recites “a recombinant protein comprising a functional polypeptide and linked to the N-terminus of said functional polypeptide” which needs a structure to be able to determine the metes and bounds of the claim language. Further, claim 2 recites ‘an N-terminus proximal structural unit’ and there is no indication of what this is in the claim. Thus, claims 1 and 2 lack clarity based on undefined elements in the claims that are crucial. The dependent claims hereto are also included.
	Claims 5 and 6 lack clarity because claim 5 is outside the scope of claim 1 from which it depends with the recitation of “at most two amino acid residues” and claim 6 appears to be broader than claim 1 with the recitation of ‘consisting of 8-24 residues’.
      Claim 10 lacks clarity because it depends from claim 9 that recites the Fc-binding domains are derived from a naturally occurring organism, however, claim 10 recites that said domain is ‘alkali-stabilized’ and there is no indication of a methodology to achieve that result.
	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claims 1-6, 9-12 and 16-17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by  (WO2012083425, cited on IDS).
 The primary reference discloses Ig-binding polypeptide (4 copies of HDS mutant of protein A domain Z) fused at N-terminal to a six amino acid spacer attached to the C-terminal of a Tev cleavage signal (ENLYFQG). The spacer is attached to the N-terminal alpha helix of the Ig-binding protein (4HDS(+)), see page 13, paragraph 63, page 15, paragraph 71, pages 18, paragraph 83, SEQ ID NO:10 and FIG 4). The reference disclose the immobilization of the recombinant protein onto porous beads via a linker. It is also disclosed where the solid support comprises a cross-linked polysaccharide (see page 2, paragraph 7, page paragraph 37-page 7 paragraph 39 and 42, page 9, paragraph 46, page 17, paragraph 79- page 18 paragraph 82 and page 19, paragraphs 87-89). In addition, the primary reference discloses a method for separating an immunoglobulin comprising the use of a separation matrix comprising the Ig-binding polypeptide wherein the separation matrix is contacted with a liquid sample containing an Ig to bind it and then contacting said matrix with an elution liquid to elute the Ig (see page 2 paragraph 8, page 11, paragraph 56 and 57, page 19, paragraph 90-page 20 paragraph 91). Therefore, the limitations of the claims are met by the reference

13.	Claims 7-8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by  (GSP:BBG83940,cited on IDS).
	The reference discloses a polypeptide with a sequence having 94.74% sequence identity over 19 positions of common overlap with SEQ ID NO:34 of the instant application. Therefore, functional polypeptide in claims 7 and 8 with are expressed by the corresponding expression vector and the limitations of at least 80% is anticipated.  Therefore, the limitations of the claims are met by the reference.
	



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

14.   Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  (WO2012083425, cited on IDS) in view of GSP:BBG83940 (cited on IDS) and
EP2532672 (cited on IDS).
The primary reference discloses Ig-binding polypeptide (4 copies of HDS mutant of protein A domain Z) fused at N-terminal to a six amino acid spacer attached to the C-terminal of a Tev cleavage signal (ENLYFQG). The spacer is attached to the N-terminal alpha helix of the Ig-binding protein (4HDS(+)), see page 13, paragraph 63, page 15, paragraph 71, pages 18, paragraph 83, SEQ ID NO:10 and FIG 4). The reference disclose the immobilization of the recombinant protein onto porous beads via a linker. It is also disclosed where the solid support comprises a cross-linked polysaccharide (see page 2, paragraph 7, page paragraph 37-page 7 paragraph 39 and 42, page 9, paragraph 46, page 17, paragraph 79- page 18 paragraph 82 and page 19, paragraphs 87-89). In addition, the primary reference discloses a method for separating an immunoglobulin comprising the use of a separation matrix comprising the Ig-binding polypeptide wherein the separation matrix is contacted with a liquid sample containing an Ig to bind it and then contacting said matrix with an elution liquid to elute the Ig (see page 2 paragraph 8, page 11, paragraph 56 and 57, page 19, paragraph 90-page 20 paragraph 91). The primary reference does not teach the structures recited in claim 7.
The secondary reference GSP:BBG83940, discloses an engineered protein (recombinant polypeptide) with a sequence having 94.74% sequence identity over 19 positions of common overlap with SEQ ID NO:34 of the instant application. Therefore, functional polypeptide in claims 7 and 8 with are expressed by the corresponding expression vector and the limitations of at least 80% is obvious. 
	Furthermore, the invention is directed to the sequence of the coupling moiety comprising a cysteine residue and/or a plurality of lysine residues. Such moieties are well known in the art as demonstrated in EP2532672 (see page 16, paragraphs 121 and 122). EP2532672 discloses ligands based on one or more domains of immunoglobulin binding proteins (abstract); with capture and purification of antibodies and Fc-containing proteins (see page 2).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention as a whole because the combined teaching of the references render the claimed invention as obvious. The primary reference provides the recombinant protein with linkage of a spacer and the secondary reference provides the structural limitations, another property of the protein and the tertiary reference meets the limitation of the coupling moiety. One of ordinary skill in the art would be motivated to combine the teaching of the references as they can be construed as analogous art. Moreover, in KSR v Teleflex (500 US 398 2007) (pages 12-13) " ... the Court has held that a "when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one(emphasis added). If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill." 



Conclusion



15.	No claims are presently allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/Primary Examiner, Art Unit 1652